Citation Nr: 1828462	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left and right upper extremities, also claimed as carpel tunnel syndrome, to include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to hypertension.

4.  Entitlement to service connection for renal insufficiency, to include as secondary to hypertension.

5.  Entitlement to an initial evaluation greater than 20 percent for service-connected degenerative joint disease (DJD) of the right knee.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 31, 2011, due to service-connected disabilities.

7.  Whether a timely notice of disagreement (NOD) was filed with a May 2010 rating decision that granted entitlement to service connection for posttraumatic stress disorder (PTSD) with an initial evaluation of 30 percent, effective November 12, 2009, date of receipt of claim.

8.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970 with service in the Republic of Vietnam.

The right knee issue initially arose from an April 1999 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Service connection was established for peripheral neuropathy of the left and right lower extremities in a September 2009 rating decision.  

The hypertension service connection issue on appeal arose from a May 2004 rating decision and a September 2009 rating decision denied the service connection claims for peripheral neuropathy of the bilateral upper extremities, a rash on the face and scalp, ED, renal insufficiency (claimed as a bladder condition), a sinus disability, and TDIU.  The Board remanded the service connection, increased rating, and TDIU issues then on appeal for additional development in March 2014.  

The Board notes that in a September 2015 rating decision the RO granted entitlement to a TDIU effective May 31, 2011.  The issue of entitlement to a TDIU prior to May 31, 2011, has been developed and continued for appellate review.

In February 2017, the Board denied the claims of service connection for peripheral neuropathy of the upper extremities, hypertension, ED, and renal insufficiency and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the parties filed a Joint Motion for Partial Remand (Joint Motion).  Then, in a November 21, 2017 Order, the Court granted the Joint Motion and vacated the Board decision as to the issues noted above, remanding the case for action consistent with the terms of the Joint Motion.  The case is once again before the Board.

Additionally, the Board notes that the rating issue for the Veteran's right knee disability, which has remained pending since November 1998, has been remanded numerous times by the Board and the Court.  See May 2001 Joint Motion for Remand (JMR); May 2002 Board decision, vacated by March 2003 JMR; September 2004 Board decision, vacated by May 2006 JMR; December 2006 Board decision, vacated by February 2008 JMR; April 2012 Board decision, vacated by April 2013 JMR; and February 2017 Board remand.

The issues of peripheral neuropathy of the upper extremities, hypertension, ED, renal insufficiency, a higher initial rating(s) for right knee disability, PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is evaluated as 70 percent disabling, effective May 31, 2011.

2.  VA established the Veteran's entitlement to a TDIU due to his service-connected PTSD, effective May 31, 2011.

3.  Since prior to May 31, 2011, service connection was in effect for the Veteran's slight instability of the right knee at 10 percent, right knee DJD at 20 percent, bilateral neuropathy each at 10 percent, and diabetes mellitus type II at 20 percent, bringing the total combined rating to 60 percent.

4.  From November 9, 1998, the Veteran's right knee disability is characterized by slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation at the housebound rate, effective May 31, 2011, have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

2.  From November 9, 1998, the criteria for an initial evaluation of at least 10 percent for right knee instability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right knee disability

The Veteran and his representative assert that his right knee disability warrants an initial increased rating in excess of 20 percent, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.

In seeking higher and or separate ratings for his right knee disability, the Veteran reports limitation of motion, pain, locking and instability, including due to a meniscal injury.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the evaluation of a knee disability under DC 5257 and DC 5260 or 5261 do not preclude, as a matter of law, a separate evaluation under DC 5258).

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  

The Veteran was assigned a combined 20 percent disability rating under Diagnostic Code 5010-5262.  Throughout the appeal, he has reported having right knee instability, which has been also been documented on VA examinations.  Although this appeal is remanded for further development, the Board finds that the evidence shows that the Veteran has had at least slight recurrent right knee instability throughout the appeal.  As such, the Board finds that an initial evaluation of at least 10 percent is warranted effective November 9, 1998.

II.  SMC

The Board finds that the issue of SMC at the housebound rate as set forth in 38 U.S.C. § 1114(s) is applicable to the Veteran's case.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Board notes that the Veteran was assigned a TDIU based solely due to his posttraumatic stress disorder (PTSD) as the RO specifically determined that the PTSD was of sufficient severity to alone produce unemployability.  See September 2015 rating decision.  The Board finds that although the PTSD was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD from May 31, 2011), and has additional service-connected disabilities that are independently rated at 60 percent (i.e. slight instability of the right knee at 10 percent, right knee DJD at 20 percent, bilateral neuropathy each at 10 percent, and diabetes mellitus type II at 20 percent, bringing the total combing rating to 60 percent), the criteria for SMC at the housebound rate were met as of May 31, 2011.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective May 31, 2011.


ORDER

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) from May 31, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of at least 10 percent for instability of the right knee from November 9, 1998, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Peripheral Neuropathy of the Upper Extremities, Hypertension, Erectile Dysfunctional and Renal Insufficiency

In the November 2017 date joint motion for remand, the parties determined that that the Board did not adequately consider whether the Veteran had peripheral neuropathy and/or carpal tunnel syndrome that was related to his diabetes and that the July 2014 VA examination was inadequate for rating purposes.  The parties also agreed that the July 2014 VA examination was inadequate for rating purposes as to his hypertension claim and that the Veteran's erectile dysfunction and renal insufficiency claims were inextricably intertwined with his hypertension claim.  Thus, the Board must remand this matter for compliance with the Court's November 2017 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Right Knee

Since the Board's most recent remand of this appeal, the Court held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

It is noted that the record remains devoid of any range of motion findings which address the Veteran's limitation of motion of the right knee during flare-ups. While the Board observes the inherent difficulties in determining such findings during examination undertaken when a flare-up isn't occurring, the Board cannot overlook the fact that readjudication of the appeal at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experiencing additional functional limitation due to flare-ups of right knee symptoms during the more-than-20-year pendency of the appeal.

In light of the above, the Board finds that the evidence of record remains insufficient to adjudicate the issue on appeal, and thus, he must be afforded another VA examination to determine the severity and manifestations of his right knee disability throughout the pendency of the appeal (since November 1998).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Further, the examiner must also address the nature, frequency and severity of the Veteran's other right knee manifestations, including instability and locking throughout the appeal.  See Lyles.

TDIU

Further, as the Veteran's TDIU claim is reliant upon his service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the claim for service connection.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, any action with respect to the TDIU claim must be deferred until the completion of the action requested with respect to the claims for service connection.

Timelineness of a Notice of Disagreement

The Veteran and his representative have argued that he filed a timely notice of disagreement (NOD) pertaining to the May 26, 2010 rating decision granting him entitlement to service connection for PTSD with an initial evaluation of 30 percent effective November 12, 2009, date of claim.  Because his NOD was timely, the Veteran asserts that his claim for an increased rating for PTSD is in appellate status.

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

Any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

A claimant or representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C. § 7105(c).

When these rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  Id.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  Id.

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c).

In May 26, 2010, the RO granted the Veteran entitlement to service connection for PTSD with an initial evaluation of 30 percent effective November 12, 2009, date of claim.  The record is silent as to when the NOD was postmarked; however, VA received the NOD on May 31, 2011.  Therefore, the Board will presume that the postmark date is five days prior to this date excluding Saturdays, Sundays, and legal holidays and finds that the Veteran timely filed his NOD with respect to his PTSD claim.  Accordingly, a remand is necessary so that the RO can prepare an appropriate statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since April 2017 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed peripheral neuropathy of the upper extremities or CTS.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's February 2010 VA examination report, statements, and STRs.  The examiner should then:

(a)  Provide a specific diagnosis for any current peripheral neuropathy of the upper extremities or CTS.

(b)  Provide an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the upper extremities or CTS originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the upper extremities or CTS was caused or aggravated by the Veteran's service-connected disability or disabilities, including diabetes.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  The Veteran must be afforded a VA examination by an examiner with to determine the nature and etiology of the Veteran's claimed hypertension.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, VA examination reports, and the Veteran's statements.  The examiner should then:

(a)  Provide a specific diagnosis for any current hypertension.

(b)  Provide an opinion as to whether it is at least as likely as not that any diagnosed hypertension originated during, or is etiologically related to, active duty service.

(c) Was caused or aggravated by his presumed exposure ot Agent Orange.

(d) Was caused or aggravated by his PTSD or diabetes mellitus, to include the aggregate impact of the conditions.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

4.  The Veteran must be afforded a VA examination to evaluate the Veteran's right knee disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, should be reviewed by the examiner.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected right knee disability.

To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his service-connected right knee disability.

In addition the examiner must specifically address the following:

(a)  Provide findings for limitation of motion (expressed in degrees) for flexion and extension of the Veteran's right knee during a flare-up of symptoms, currently and restrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of flexion and extension of the right knee during flare-ups) for each examination undertaken during the pendency of the appeal.

(b) Discuss the frequency and severity of the Veteran's instability, including during periods of flare-up, since November 1998, taking into account the Veteran's lay reports.

(c) Discuss the frequency and severity of the Veteran's other right knee problems, to specifically include locking, including during periods of flare-up, since November 1998, taking into account the Veteran's lay reports.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Issue the Veteran a Statement of the Case (SOC) on his PTSD claim.

6.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


